
	

116 SRES 172 ATS: To authorize testimony in an administrative hearing for Bryan K. Stanley before the Mississippi Division of Medicaid.
U.S. Senate
2019-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 172
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2019
			Mr. McConnell (for himself and Mr. Schumer) submitted the following resolution; which was considered and agreed to
		RESOLUTION
		To authorize testimony in an administrative hearing for Bryan K. Stanley before the Mississippi
			 Division of Medicaid.
	
	
 Whereas, in the administrative appeal of Bryan K. Stanley, Dkt. No. MC–18–160, pending before the Mississippi Division of Medicaid, the beneficiary has requested testimony from Kim Coalter, an employee of the office of Senator Cindy Hyde-Smith;
 Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of the Senate, no evidence under the control or in the possession of the Senate may, by the judicial or administrative process, be taken from such control or possession but by permission of the Senate; and
 Whereas, when it appears that evidence under the control or in the possession of the Senate may promote the administration of justice, the Senate will take such action as will promote the ends of justice consistent with the privileges of the Senate: Now, therefore, be it
		
	
 That Kim Coalter is authorized to testify in the administrative hearing of Bryan K. Stanley before the Mississippi Division of Medicaid, except concerning matters for which a privilege should be asserted.
		
